        Case 2:20-cv-00574-HZ           Document 22      Filed 08/07/20       Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

FREDERICK G. FIELD,
                                                            Case No. 2:20-cv-00574-HZ
                      Petitioner,
                                                              ORDER TO DISMISS
       v.

JOHN MYRICK,

                      Respondent.

HERNANDEZ, District Judge.

       This 28 U.S.C. § 2254 habeas corpus case comes before the

Court       on     Petitioner’s         Motion      to      Stay        and     Abey        (#13),

Respondent’s Motion to Dismiss (#14), and Petitioner’s Motion

to     Withdraw       Without       Prejudice       (#20).         The     foundation          for

Petitioner’s Motion seeking to stay this case is the Supreme

Court’s recent decision in Ramos v. Louisiana, 140 S.Ct. 1390

(2020), where it concluded that the Sixth Amendment right to a

jury    trial       requires       jury    unanimity        in   order         to   convict      a

criminal         defendant    of    a     serious     offense      in     either     state      or



     1 - ORDER TO DISMISS
        Case 2:20-cv-00574-HZ        Document 22      Filed 08/07/20   Page 2 of 4




federal   court.       Shortly       after    issuing      the    Ramos      decision,    in

Edwards    v.    Vannoy,       No.    19-5807,       the    Supreme       Court    granted

certiorari on the issue of whether Ramos applies retroactively

to cases on collateral review. Petitioner asks the Court to stay

his    habeas   corpus     case      until     the    Supreme     Court      decides     the

retroactivity issue, and is currently litigating the Ramos issue

in ongoing state post-conviction proceedings.

       Respondent opposes the Motion to Stay on the basis that the

Petitioner cannot establish good cause for a stay as required by

Rhines v. Weber, 544 U.S. 269, 275 (2005). Because Petitioner

presents the Court with a mixed Petition and still has a post-

conviction      case   pending       in     Oregon’s      state   courts,      Respondent

moves the Court to either dismiss the case without prejudice, or

allow    Petitioner      the     opportunity         to    dismiss     his    unexhausted

claims and proceed only on his exhausted claims. See Rose v.

Lundy, 455 U.S. 509 (1982).

       In response, Petitioner submitted his Motion to Withdraw in

which he represents that he will voluntarily dismiss this case

without prejudice if he is assured that any future refiling of

this action will be proper. The Court cannot provide litigants

with    legal    advice,       and     it    cannot       issue    advisory       rulings.

However, Respondent takes the position that the one-year statute


  2 - ORDER TO DISMISS
        Case 2:20-cv-00574-HZ     Document 22     Filed 08/07/20    Page 3 of 4




of    limitations        applicable    to    habeas       corpus        petitions      is

currently       being    tolled   during    the    pendency        of    Petitioner’s

ongoing state post-conviction action, and that Petitioner will

be    able   to   refile    the   current     action      if   he       is   reasonably

diligent in doing so after the conclusion of those proceedings.

Response to Motion to Stay (#15), p. 2. In addition, Respondent

provides     in   his    Motion   to   Dismiss     that    “Because          the   habeas

petition     will   be    dismissed    without     prejudice,       petitioner        may

refile a habeas petition once he has fully exhausted all of the

claims he intends to assert.” Motion to Dismiss (#14), p. 2.

Given    this     record,   the   Court     grants    Petitioner’s           Motion    to

Withdraw Without Prejudice, and with leave to refile.

                                   CONCLUSION

       Petitioner’s Motion to Withdraw Without Prejudice (#20) is

granted, and the Court dismisses this action without prejudice

to Petitioner’s right to refile the case once his state post-

conviction proceedings have concluded. Petitioner’s Motion                             to

Stay and Abey (#13) and Respondent’s Motion to Dismiss (#14) are

denied as moot.

///

///

///


     3 - ORDER TO DISMISS
         Case 2:20-cv-00574-HZ   Document 22   Filed 08/07/20   Page 4 of 4




    Petitioner is encouraged to refile this 28 U.S.C. § 2254

habeas     corpus   case    as    soon   as    practicable      following     the

conclusion of his state post-conviction proceedings.

    IT IS SO ORDERED.

    DATED this       7     day of August, 2020.


                                  __________________________________
                                     Marco A. Hernandez
                                     United States District Judge




  4 - ORDER TO DISMISS
